Citation Nr: 1607092	
Decision Date: 02/24/16    Archive Date: 03/01/16

DOCKET NO.  13-33 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim for service connection for a mid and low back injury.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Hemphill, Associate Counsel


INTRODUCTION

The Veteran's Report of Transfer or Discharge from the Armed Forces (DD 214) indicates that he served on active duty from December 1965 to September 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Anchorage, Alaska.

In March 2014, the Board remanded the case to afford the Veteran a hearing before a Veterans Law Judge (VLJ), which he had requested on his October 2013 VA Form 9.

The Veteran provided testimony at a September 2015 travel board hearing before the undersigned Veterans Law Judge. A transcript of that hearing has been associated with the electronic claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Remand is required to obtain outstanding VA treatment records because during the September 2015 hearing, the Veteran testified that there were outstanding medical records from the Elmendorf-Richardson Joint Service hospital in Alaska, which according to the Veteran was providing care for Veterans because of a lack of VA facilities. The Veteran alleged that these records would indicate that shortly after he was discharged from active duty, he entered in-patient treatment including traction for a back disorder that he incurred while on military service. The Veteran has also alleged that he injured his back while stationed at Fort Eustis, Virginia. Records have not been obtained to substantiate this allegation. 

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with an opportunity to submit any further medical or factual evidence substantiating his alleged back incidents during military service from December 1965 to September 1969. Provide release of information forms and then attempt to obtain any evidence cited by the Veteran. Advise the Veteran of these efforts and if any of the records cannot be obtained in accordance  with VA's duty to notify and assist. 

2. Obtain and associate with the Veteran's electronic record the all outstanding VA inpatient treatment records from the Elmendorf-Richardson Service Department Hospital dated January 1971 to December 1972; and attempt to obtain any other service personnel, morning report, and service medical records indicating treatment for back symptoms while the Veteran was assigned to "1ST S&F Company, S&F Transportation Battalion, Transportation School Brigade, United States Army Transportation Center and School, fort Eustis, Virginia."

 If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file. The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) (West 2014) and 38 C.F.R. § 3.159(e) (2015).

2. Upon completion of the directive above, and any other development deemed necessary, the RO should readjudicate the claim. If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




